Citation Nr: 0702829	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for perforated ear 
drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from July 1952 to June 1954.  
He had service in Korea during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2002, the RO received the veteran's notice of 
disagreement (NOD) to the January 2002 rating action which 
denied service connection for a shrapnel wound of the left 
leg, hearing loss, and perforated eardrums.  A statement of 
the case (SOC) was issued in June 2004.  In the VA Form 9, 
Appeal to Board of Veterans Appeals, received later that 
month, the veteran only referred to the issues regarding 
service connection for hearing loss and perforated ear drum.  
Therefore, the Board will only review those issues.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he has perforated eardrums and 
hearing loss that resulted from military service.  He 
submitted a document titled Army Reserve Qualification and 
Availability Questionnaire, DA Form 1140.  This document has 
the veteran's initials in the signature frame and is dated in 
September 1955.  In the remarks section it reports "2 
perforated ear drums [with] very poor hearing."  The record 
also shows that the veteran was stationed in Korea.  In light 
of the veteran's military history, the Board finds that an 
audiology examination should be conducted.  

When service records are unavailable, a claimant should be 
advised of the requirement that he/she submit any relevant 
documents in his/her possession.  While the veteran has 
supplied a copy of DA Form 1140, he should be advised that 
alternative documents can also be submitted that includes VA 
military files; statements from service medical personnel; 
"buddy" certificates or affidavits; state or local accident 
and police reports; employment physical examination reports; 
medical evidence from civilian/private hospitals, clinics, 
and physicians where or by whom a veteran was treated, either 
during service or shortly after separation; letters written 
during service; photographs taken during service; pharmacy 
prescription records; and/or insurance examination reports.  
The veteran should be advised to attempt to obtain evidence 
from the aforementioned alternative sources.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of his opportunity 
to submit any relevant documents in his 
possession which may serve as a 
substitute for his service medical 
records.  He should also be advised to 
attempt to obtain any other 
contemporaneous records that show 
treatment for his hearing defect 
subsequent to service discharge.  

2.  The RO should make arrangements with 
the appropriate VA medical examiner(s) 
(such as ear, nose, ant throat, and 
audiologist) in order to determine 
whether the veteran has evidence of any 
residual disability of a perforated ear 
drum and/or a hearing loss disorder.  If 
so, the examiner(s) should render an 
opinion as to whether it is as least as 
likely as not (that is, a probability of 
50 percent or better) that any hearing 
defect is related to the appellant's 
period of active duty.  The examiner(s) 
should comment on whether his hearing 
loss is consistent with traumatic noise 
exposure associated with military 
service.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.  The claims folder should be 
made available to the examiner(s), and 
the reviewer should acknowledge such 
review in the report.  

3.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


